Citation Nr: 0417568	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1955 
until July 1957.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied service 
connection for hearing loss, left ear.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's hearing loss, left ear did not manifest 
itself within one year of separation from active military 
service.

2.  The medical evidence shows that any current hearing loss, 
left ear is not related to disease or injury incurred during 
active military service.


CONCLUSION OF LAW

The appellant did not incur hearing loss, left ear as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for hearing loss, left ear.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The March 2003 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claim.  

The appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in November 2002.  The letter informed 
the appellant what evidence and information VA would be 
obtaining as well as the evidence that the appellant needed 
to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board 
additionally notes that the November 2002 duty to assist 
letter informed the appellant of the legal requirements of a 
service connection claim in general and a hearing loss claim 
specifically.

With respect to the timing of the VCAA notification, the 
Board notes that the duty to assist letter was provided to 
the appellant in November 2002, or prior to the initial 
adjudication of the appellant's claim in March 2003.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested the appellant's service medical records from the 
National Personnel Records Center (NPRC).  However, on 
February 4, 2003, the RO notified the appellant that the NPRC 
was having difficulty locating his service medical records 
and that the appellant should provide any documents 
pertaining to his separation from military service.  On 
February 10, 2003, the appellant provided the RO with his 
"Certificate of Service", which indicated active military 
service from October 1955 to July 1957.  In late February 
2003, the NPRC response nevertheless indicated that this was 
a fire related case and that the appellant's service medical 
records were unavailable.

In a May 2003 correspondence, the NPRC notified the appellant 
that his service medical records were unavailable as a result 
of a 1973 fire at the NPRC.  The NPRC also informed the 
appellant that alternate sources were used in an effort to 
reconstruct his service medical records, but the only service 
medical record available was the appellant's "Certification 
of Military Service".  As a result, the NPRC provided the 
appellant with NA Form 13055 (Request for Information Needed 
to Reconstruct Medical Data) so that a more thorough search 
for alternate sources of service medical records could be 
accomplished.

Despite being informed to "provide as much information as 
possible", the appellant submitted a partially completed NA 
Form 13055 in July 2003.  The RO subsequently returned the 
partially completed NA Form 13055 to the appellant in August 
2003 so that he could provide the dates and locations of 
treatment for his claimed hearing loss, left ear as well as 
the organization to which he was assigned.  The appellant 
subsequently resubmitted his NA Form 13055, however, he again 
failed to provide the dates and locations of any in-service 
treatment for hearing loss.  The Board additionally notes 
that the appellant provided the organization to which he was 
assigned and the location of his private medical records, 
which were previously obtained by the RO.

In a September 2003 correspondence, the RO informed the 
appellant that his NA Form 13055 did not contain enough 
information to conduct an alternate search for any service 
medical records.  The Board notes that "[t]he duty to assist 
in the development and adjudication of a claim is not a one 
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
Furthermore, it is incumbent upon the appellant to cooperate 
in any way that will facilitate the RO's efforts in 
developing this claim, to include providing the 
aforementioned information.  38 C.F.R. §§ 3.158, 3.655 
(2003).  Therefore, the Board concludes that the RO made 
reasonable efforts to obtain the appellant's service medical 
records from the NPRC and all other identified sources.  38 
C.F.R. §3.159(e) (2003).  

Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
The Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was not previously afforded a VA 
examination with respect to the issue on appeal.  However, as 
discussed in further detail below, the Board finds that a VA 
examination is not necessary because there exists no evidence 
of any in-service injury or disability nor any evidence 
associating the appellant's current hearing loss, left ear to 
his active military service.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Hearing Loss, Left Ear

The Board initially notes that hearing loss is considered a 
presumptive disease.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability).  As 
such, service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2003).  Moreover, the law 
requires that sensorineural hearing loss must manifest itself 
to a degree of 10 percent or more within one-year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that credible medical evidence shows that the 
appellant's hearing loss, left ear was initially diagnosed in 
August 2002, or approximately 45 years after separation from 
service.  Therefore, the appellant is not entitled to 
presumptive service connection for his hearing loss, left ear 
as such disability did not manifest itself within the 
requisite time period.

Although presumptive service connection for hearing loss, 
left ear is not warranted in this case, VA must also 
ascertain whether there is any basis to indicate that the 
disorder was incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for purposes of service 
connection.  38 C.F.R. § 3.385 (2003).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").  The appellant's August 2002 
private audiological examination records show almost complete 
hearing loss, left ear in accordance with the requirements of 
38 C.F.R. § 3.385 (2003).  Therefore, the Board finds that 
the appellant has the current disability of hearing loss, 
left ear.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant contends, in his September 2002 
statement, that his hearing loss was incurred in-service as a 
result of his exposure to artillery and heavy mortar at the 
firing ranges.  As previously discussed, the appellant's 
service medical records are unavailable as a result of a 1973 
fire at the NPRC.  Furthermore, despite numerous attempts by 
the RO and the NPRC to reconstruct the appellant's service 
medical records, the appellant failed to provide enough 
information to allow an alternate search for his service 
medical records.  The Board reiterates that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street", and it is incumbent upon the appellant to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); 38 C.F.R. §§ 3.158, 3.655 (2003).  Therefore, the 
Board finds that the evidence shows that the appellant did 
not suffer the requisite in-service injury or disability and 
there exists no reasonable doubt that could be resolved in 
his favor.

Despite the appellant's failure to satisfy the in-service 
injury or disability requirement, the Board shall 
nevertheless discuss the final consideration in a service 
connection claim, medical nexus.  The Board has thoroughly 
reviewed all of the evidence of record, to include private 
medical records and the appellant's own contentions.  
However, the only evidence of record which addresses any 
causal connection between the appellant's current hearing 
loss, left ear and his active military service is his own 
contentions.  The Board notes that the appellant, as a 
layperson without medical training, is simply not qualified 
to render medical opinions as to maters such as diagnosis and 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In the absence of 
competent medical evidence which shows a nexus between the 
appellant's military service and his hearing loss, left ear, 
Hickson element (3) is not satisfied.

Accordingly, the evidence shows that the appellant's hearing 
loss, left ear is not related to his active military service 
and there is no reasonable doubt that could be 


resolved in his favor.  For the above reasons and bases, the 
appellant's claim for service connection for hearing loss, 
left ear is denied.


ORDER

Entitlement to service connection for hearing loss, left ear 
is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



